Title: Acct. of the Weather in April [1773]
From: Washington, George
To: 




April 1st. Warm and pleasant in the forenoon—but Cloudy & Cold in the Afternoon, Wind blowing fresh from the No. West.
 


2. Clear and Cool, Wind blowing fresh from the same quarter.
 


3. Much such a day as yesterday Wind from the same place but not quite so fresh.
 


4. Clear, Calm, and pleasant in the forenoon. In the Afternoon wind fresh from the No. Wt. and turning Cool.
 


5. Wind at No. West all day—fresh and Cool.
 


6. Clear, Calm, and pleasant. Wind what there was of it came from the Southward.
 


7. Clear but the Wind pretty fresh from the Southward & Warm.
 


8. Wind tho not much of it from the same quarter. Warm and Smoaky.
 


9. Very warm and Smoaky with but little Wind & that Southerly.
 


10th. Just such a day as the preceeding one. What little Wind there is coming from the same Quarter.
 



11. Clear, Wind coming from the No. West blew hard, & turnd Cold.
 


12. Calm, clear, & pleasant, growing warm again.
 


13. Much a day as the preceeding one.
 


14. Lowering Morning & rainy afternoon with the Wind fresh from the No. East—all day.
 


15. Raining & drisling forenoon but clear afternoon—Wind getting to the South East.
 


16. Clear and pleasant with the Wind Westerly.
 


17. Lowering forenoon with the Wind at No. East. Afternoon Rainy & Cool.
 


18. Wind very fresh and Cool all day, from the No. East.
 


19. Much such a day as yesterday with the Wind fresh & a little Rain now & then.
 


20. Cool in the Morning but warm afterwards—wind getting to the Southward.
 


21. Clear and very warm with but little Wind and that Southerly.
 


22. Clear and warm, Wind in the same place and but little of it.
 


23. Again Warm and Clear with little or no Wind from the Southward.
 


24. Calm & warm in the forenoon, but Cool in the Evening Wind springing up fresh from the Eastward.
 


25. Rather Cool with Easterly winds. Clear but Smoaky.
 


26. Clear, Calm, and pretty warm in the forenoon—but Cool in the Evening, Wind fresh from the Eastward.
 


27. Cold & raw all day, Wind fresh from the Eastward and like for Rain—but none fell.
 



   
28. Cold, raw, and Misting in the forenoon—but warm afterwards—Clouds dispersg.
 


29th. Clear and tolerably warm in the forenoon but cool, the wind blowing a little fresh from the Eastward in the Afternoon.
 


30. Wind still Easterly, and Weather much the same as yesterday.
